Citation Nr: 1815287	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 2010, for the grant of service connection for ischemic heart disease, status post myocardial infarction.

2.  Entitlement to an effective date earlier than February 28, 2006, for the grant of service connection for type II diabetes mellitus.

3.  Entitlement to an effective date earlier than February 28, 2007, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to an initial rating in excess of 10 percent for the period on appeal prior to December 17, 2012, and in excess of 10 percent for the period on appeal from April 1, 2013, for ischemic heart disease, status post myocardial infarction.

5.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

6.  Entitlement to service connection for a gastrointestinal disorder, to include diabetic gastroparesis, gastroesophageal reflux disease (GERD), and chronic constipation.


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, which includes service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in December 2007 and December 2010.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim for service connection for diabetic gastroparesis as a claim for service connection for a gastrointestinal disorder, to include diabetic gastroparesis, GERD, and chronic constipation.  In December 2017, the Board requested an opinion from a Veterans Health Administration (VHA) specialist with regard to this claim.  The requested opinion was received in January 2018.

The record shows that the Veteran submitted a timely Notice of Disagreement with the RO's December 2007 denial of his claims for service connection for dermatitis and neurocirculatory asthenia, but this appeal was withdrawn after the RO issued a Statement of the Case regarding these issues.  Thus, these issues are not before the Board at this time.

The issue of the Veteran's entitlement to compensation benefits under 38 U.S.C. § 1151 for myocardial infarction has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran's claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 15, 2010, examination report showing evidence of a possible inferior infarction was received by the RO on April 19, 2010.

2.  The Veteran first contended that he developed ischemic heart disease due to active service in a statement that was received by the RO on May 10, 2010.

3.  The Veteran first contended that he developed type II diabetes mellitus due to active service in a claim that was received by the RO on February 28, 2007.

4.  In the December 2007 rating decision on appeal, the RO granted service connection for type II diabetes mellitus, effective from February 28, 2006; and granted service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, effective from February 28, 2007.

5.  The Veteran's peripheral neuropathy of the bilateral lower extremities had its onset in the year 2000.

6.  The Veteran's gastroesophageal reflux disease and chronic constipation had their onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 19, 2010, for the grant of service connection for ischemic heart disease, status post myocardial infarction, are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2017).

2.  The criteria for an effective date prior to February 28, 2006, for the grant of service connection for type II diabetes mellitus, are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2017).

3.  The criteria for an effective date of February 28, 2006, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.400 (2017).

4.  The criteria for service connection for gastroesophageal reflux disease with chronic constipation are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

A.  Ischemic Heart Disease and Type II Diabetes Mellitus

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6) (2017).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if the claim for benefits was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the record shows that the Veteran served in Vietnam and was granted presumptive service connection for ischemic heart disease, status post myocardial infarction, based on his presumed exposure to herbicides during such service.  Thus, the provisions of 38 C.F.R. § 3.816 apply.

VA received the Veteran's original claim for service connection for ischemic heart disease on May 10, 2010, and the RO granted service connection from April 19, 2010-the date of VA's receipt of an examination report showing possible inferior infarction.  The Board observes that VA's receipt of the claim for service connection for ischemic heart disease was received between May 3, 1989, and August 31, 2010, and thus, the effective date shall be assigned according to 38 C.F.R. § 3.816(c)(2).  In other words, the proper effective date is the date the Veteran's original claim was received or the date the disability arose, whichever is later.  Thus, although the Veteran's heart disability arose prior to the assigned effective date and date of claim, the Board finds that the assignment of an effective date prior to April 19, 2010, is not warranted.

The Board also finds that the Veteran is not entitled to an effective date earlier than February 28, 2006, for the grant of service connection for type II diabetes mellitus.

As acknowledged previously, the Veteran is a Nehmer class member within the meaning of 38 C.F.R. § 3.816(b)(1).  Diabetes mellitus is a covered herbicide disease within the meaning of 38 C.F.R. § 3.816(b)(2) and is included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

The Veteran's initial claim for service connection for type II diabetes mellitus was received on February 28, 2007.  A claim for service connection was not denied in a decision issued between September 25, 1985, and May 3, 1989, nor was a claim for service connection for diabetes mellitus pending before VA on May 3, 1989, or received between May 3, 1989, and May 8, 2001.  Thus, the provisions of 38 C.F.R. § 3.816(c)(1)-(2) are not for application and the effective date of the award must be determined in accordance with §§ 3.114 and 3.400.

Under 38 C.F.R. § 3.114, an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that he met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  Here, the RO assigned an effective date of February 28, 2006, in accordance with 38 C.F.R. § 3.114 and an earlier effective date cannot be assigned.  Accordingly, the appeal must be denied as to this issue.

B.  Peripheral Neuropathy of the Lower Extremities

In the December 2007 rating decision on appeal, the RO granted service connection for type II diabetes mellitus, effective from February 28, 2006.  The RO also granted service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, effective from February 28, 2007, which is the date that the Veteran filed his claim for service connection for diabetes mellitus, to include its residuals.  See 38 C.F.R. § 3.310 (2017) (indicating that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected and the secondary condition shall be considered a part of the original condition).

Notably, the Veteran has reported that his neuropathy had its onset in 2000 and he has treated his condition with aspirin and Vitamin D3 since that time.  See, e.g., April 2009 and July 2011 correspondence.  The Board finds these reports credible and competent, as the Veteran is a physician.  In light of the foregoing, the Board finds that an effective date of February 28, 2006, is warranted for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  An effective date earlier than February 28, 2006, cannot be granted, as the date of service connection for a secondary disability (peripheral neuropathy) cannot precede the date of service connection for the primary disability (diabetes mellitus).

II.  Service Connection for a Gastrointestinal Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, as acknowledged previously, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a).

Here, the Veteran asserts that he has a gastrointestinal disorder (such as gastroparesis, abdominal distention, ileus, chronic constipation, and colonic neuropathy) that is related to service, to include as due to Agent Orange exposure, or is related to his service-connected diabetes mellitus.  He indicates that he has suffered from gastrointestinal problems since 2000.

Post-service private and VA treatment records, including VA examination reports, show treatment for variously diagnosed gastrointestinal problems, including a history of diabetic gastroparesis, possible diabetic gastroparesis, diabetic gastroparesis, gastroparesis from diabetes, GERD, mild ileus, partial ileus, gastric distention, and chronic constipation.

An April 2010 VA large and small intestines examination report includes a notation that the Veteran's claims file was reviewed.  He reported that he was a family practice physician and that he was diagnosed with type II diabetes mellitus in 1987.  He stated that he has suffered intestinal problems since 2000, including chronic constipation and mild ileus.  The Veteran indicated that he had frequent nausea, vomiting, occasional reflux if lying down after meals, and chronic constipation with hard movements only every other day.  The examiner noted the Veteran's report that his weight had remained stable and that he denied having ulcerative colitis, diarrhea, or a fistula.  He reported that his abdominal pain and distress, as well as cramps, would occur at least every other day.  The diagnosis was diabetic neuropathy with associated chronic constipation.

In an August 2010 addendum to the April 2010 examination, the same examiner reported that a gastric emptying study from April 2008 shows normal gastric emptying.  The examiner stated that the Veteran had no objective evidence of gastroparesis per the normal gastric emptying study.  The examiner maintained that, therefore, the Veteran's complaint of gastroparesis was not secondary to his diabetes mellitus.

The examiner indicated that since a June 2010 evaluation, the Veteran informed a gastroenterologist that he did not adequately treat his chronic constipation and that he had not tried bowel regiments previously.  It was noted that the Veteran was diagnosed with chronic constipation and that he reported that he would take Dulcolax as needed, but that he had not tried fiber supplements as needed.  The examiner stated that a May 2007 abdominal X-ray shows mild ileus, which was not present on an April 2010 X-ray.  The examiner maintained that there was no evidence to show that there was colonic slow transit, cited multiple medical treatises with regard to ileus, and reported that there were multiple causes for an ileus.  The examiner commented that it would be resorting to mere speculation to state that the mild ileus and chronic constipation were related to, or a complication of, his diabetes mellitus.

The Board observes that the examiner related a diagnosis of diabetic neuropathy with associated chronic constipation, but also commented that it would be resorting to mere speculation to state that the mild ileus and chronic constipation were related to, or a complication of, the Veteran's diabetes mellitus.  Additionally, the examiner indicated that there was no objective evidence of gastroparesis as a result of a normal April 2008 normal gastric emptying study. The Board observes, however, that the Veteran has been diagnosed with gastroparesis and diabetic gastroparesis in addition to multiple other gastrointestinal disorders on numerous occasions.  The Board also notes that the examiner did not address whether any diagnosed gastrointestinal disorders were related to the Veteran's presumed Agent Orange exposure during service.  In light of these observations, the Board requested an opinion from a VHA specialist in December 2017.

In January 2018, a VHA specialist reported that the Veteran appears to have GERD and reports of chronic constipation.  Notably, the specialist reported that there is no evidence to suggest gastroparesis and noted the normal gastric emptying study.  Likewise, the records do not suggest ileus.  The specialist also reported that the Veteran's reports of symptoms of constipation and GERD date back to his active duty service and are subjective, but it is as likely as not that these conditions date back to active service when the Veteran's veracity is presumed.  To the specialist's knowledge, there is no direct link between Agent Orange exposure and GERD or constipation, but the specialist acknowledged that it is beyond his experience to provide a comprehensive opinion regarding this matter.  Additionally, the specialist acknowledged that although there is a direct link between diabetes mellitus and diabetic neuropathy and gastroparesis, the Veteran's study for gastroparesis was normal per his report, indicating that this condition is not present.  The Veteran alleges that colonic distension is resulting in gastric outlet obstruction, but this is not a recognized etiology for gastric dysfunction.  Diabetes may result in either constipation or diarrhea, and thus, the Veteran's constipation may be reasonably linked to his underlying diabetes.

In light of the specialist's opinions that it is as likely as not that the Veteran's GERD and chronic constipation date back to his period of active service and the Veteran's constipation may be reasonably linked to his underlying diabetes mellitus, the Board finds that service connection should be granted for GERD with chronic constipation.


ORDER

An effective date earlier than April 19, 2010, for the grant of service connection for ischemic heart disease, status post myocardial infarction, is denied.

An effective date earlier than February 28, 2006, for the grant of service connection for type II diabetes mellitus is denied.

An effective date of February 28, 2006, for the grant of service connection for peripheral neuropathy of the right lower extremity is granted.

An effective date of February 28, 2006, for the grant of service connection for peripheral neuropathy of the left lower extremity is granted.

Service connection for gastroesophageal reflux disease with chronic constipation is granted.


REMAND

In correspondence that was received by VA in June 2017, Dr. J. Cohen of Cardiovascular Medicine Associates, Inc. (CMA) reported that the Veteran has been his patient since 2002 and recently presented to the hospital with a chest pain syndrome and required urgent heart catheterization, which showed some progression of disease.  Dr. Cohen reported that medical therapy was advised and the Veteran has continued to have occasional episodes of discomfort in his chest.  An attached May 2017 treatment record from CMA confirms that the Veteran presented to Parma Community General Hospital (Parma) in mid-April 2017.

In light of the foregoing, the Board finds that a remand of the increased ratings claims is necessary to obtain recent records of the Veteran's treatment by Dr. Cohen, at CMA, and at Parma, as the last records of his non-VA treatment are dated in October 2013.  38 C.F.R. § 3.159 (2017).  The AOJ should also associate with the claims file records of the Veteran's VA treatment dated since February 2015.

Additionally, as the June 2017 correspondence indicates that the Veteran's service-connected heart disability may have worsened since he was last examined in November 2010, the Board also finds that an examination should be provided to determine the current nature and severity of the condition.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran failed to report for VA examinations to assess his heart disability and type II diabetes mellitus in March 2015 and has not offered an explanation for his failure to do so.  Generally, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records, to include outstanding records of his treatment by Dr. J. Cohen, at Cardiovascular Medicine Associates, Inc., and at Parma Community General Hospital that are dated since October 2013.  In addition, associate with the claims file records of the Veteran's VA treatment that are dated since February 2015.  Any other pertinent records identified during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service symptomatology.  Provide an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA examination in order to evaluate his service-connected heart disability.  The claims file should be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The following inquiries should be addressed: 

   (a) Document the Veteran's history of myocardial infarction as documented by laboratory tests.
   
   (b) Determine whether the Veteran has a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

   (c) Determine whether the Veteran has had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

   (d) Determine whether the Veteran has had chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

   (e) Assess any surgical scar(s) associated with the service-connected heart disability, including the measurements of any scars and a determination as to whether any scars are deep, superficial, cause limited motion, are unstable, or are painful.

   (f) Include a statement as to the functional effect of the manifestations of the disability on the Veteran's daily activities.
   
The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.

4.  After conducting any further development deemed necessary, adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


